Mary S. Rhoades, defendant in error here, brought suit against the Cincinnati  Suburban Bell Telephone Company, plaintiff in error here, in the court of common pleas of Hamilton county. Her suit was for damages, claimed to grow out of the unwarranted removal of her telephone, depriving her of telephone service. The defendant, the telephone company, is a public utility, and has on file with the Public Utilities Commission of Ohio a schedule of rules, rates, and regulations which had been approved by the Public Utilities Commission of Ohio and was on file in its office. The trial of the case resulted in a verdict at the hands of the jury for Mary S. Rhoades in the sum of $500. Judgment was entered on the verdict, and the telephone company prosecutes error to this court.
It appears from the record that Mary S. Rhoades rented out rooms in her home to residents of the city. Among those roomers was one James Wilcox. On the occasion here in controversy the telephone operator called Mrs. Rhoades and requested that she call Wilcox to the phone. It appears that there was a long distance call for Wilcox from his sister in Georgia. Wilcox engaged in the conversation with his sister. The plaintiff, Mrs. Rhoades, did not know what the call was, where it came from, or overhear any of the conversation relative to any expense or other matter. Later, Mrs. Rhoades received her monthly bill for telephone service, and on the bill was a claim for $7.25, *Page 42 
charge for the long distance call between Wilcox and his sister in Georgia. Mrs. Rhoades deducted the $7.25 from the bill and remitted the balance. Later, on another bill which she received from the telephone company, was the item of $7.25, which she again deducted and refused to pay. Upon refusal to pay, the telephone company went into her house and removed the telephone. The telephone was not restored for about one year. Her claim in damages is based upon loss of service and special damage in disrupting and destroying her rooming house business.
The major question of error is the charge of the court with reference to rule 10 of the telephone company, on file with the Public Utilities Commission of Ohio, at Columbus, and approved by it. The rule is as follows: "Rule 10. The subscriber shall pay monthly or on demand all charges for exchange service and equipment and for toll service. The subscriber assumes responsibility for all charges for exchange service and toll messages originating at the subscriber's station, and for toll messages received at the subscriber's station on which the charges have been reversed with the consent of the person called."
The court submitted to the jury the question as to whether rule 10 was a reasonable rule. After repeating to the jury that one of the issues for it to determine was whether or not rule 10 was a reasonable rule, the court stated: "If you find that it is a reasonable rule governing a subscriber of the telephone company, then the plaintiff can not recover in this case. If you find that it is not a reasonable rule, then the plaintiff would not be bound by it, and she would be entitled to recover reasonably for the damage that was occasioned her by her telephone being taken out."
The court further stated:
"So it is for you to determine from the evidence whether this is a reasonable rule.
"If you find that this rule is a reasonable rule, then *Page 43 
you will find for the defendant company, and return your verdict accordingly."
This brings into review the question as to whether or not the court should have submitted the question of the reasonableness of the rule in the face of the fact that the rule was on file with the Public Utilities Commission of Ohio, and approved by it.
That inferior courts to the Supreme Court of Ohio have no power to pass upon the question of the reasonableness of the rules, regulations, and rates on file with the Public Utilities Commission has been held in many cases. The leading case isPhelps v. Ohio Bell Telephone Co., reported in 111 Ohio St. 200,144 N.E. 435.
Section 549, General Code, provides: "No court other than the supreme court shall have power to review, suspend or delay any order made by the commission, or enjoin, restrain or interfere with the commission or any member thereof in the performance of official duties. Nor shall the writ of mandamus be issued against the commission or any member thereof by any court other than the supreme court."
In the Phelps case the question was raised as to unreasonable and excessive rates. The action originated in the trial court and was taken to the Supreme Court for review. The question was raised on a demurrer to the petition.
The court in the Phelps case quoted from the opinion in HockingValley Railway Co. v. Public Utilities Commission, 100 Ohio St. 321,  126 N.E. 397, as follows:
"We are confirmed in our view as to the statutory provision and extent of our duty by the provisions of Section 549, General Code, which provides that no court other than the Supreme Court shall have power to review, suspend or delay any order made by the Commission, or enjoin, restrain, or interfere with the Commission, or any member thereof, in the performance of official duties, nor shall the writ of mandamus *Page 44 
be issued against the Commission or any member thereof by any court other than the Supreme Court.
"Here are comprehensive provisions touching the subject. By this and the preceding sections full and exclusive jurisdiction in review is conferred upon this court."
Following this quotation the Supreme Court in the Phelps case
stated: "Being of opinion that the right to maintain this action conflicts with Section 549, General Code, and cognate sections, we hold that the courts below were right in sustaining the demurrer to the petition."
That pronouncement in effect holds that there is no right or power in a court inferior to the Supreme Court of Ohio to entertain an action which in any way interferes with the finding of the commission. To the same effect is the decision in the case of State, ex rel. City of Cincinnati, v. Geiger et al., PublicUtilities Commission, 38 Ohio App. 253, 176 N.E. 84.
If the courts have no such power, clearly it was error for the trial court to submit the question of the reasonableness of the rule to the jury. It is unnecessary to argue why this is so.
Counsel for defendant in error does not seriously contest this proposition, but argues that the submission of the question to the jury was not prejudicial to the defendant company, for the reason that it unjustly placed an additional burden on the plaintiff to prove the rule unreasonable. That this view is untenable is apparent when we consider the words of the charge: "If you find that it is not a reasonable rule, then the plaintiff would not be bound by it, and she would be entitled to recover reasonably for the damage that was occasioned her by her telephone being taken out."
This presented to the jury but one proposition as to her right to recover, and that right would be based upon whether they found the rule reasonable or unreasonable. They must have found under this charge *Page 45 
the rule to be unreasonable, since they found for the plaintiff and awarded damages. That the telephone was taken out was undisputed, the reason being based on the refusal to pay the charge. If the jury had found the rule to be reasonable, under the court's charge, it could not have returned any verdict for the plaintiff. The converse is that if they found it unreasonable, they should return a verdict for the plaintiff. The vice is apparent, and cannot be excused on the ground that any additional burden was imparted to the plaintiff.
For this error, the judgment will be reversed, and the cause remanded for a new trial.
The question of the weight of the evidence is raised by the petition in error, but since the case will have to be retried, we will not comment on the weight of the evidence further than to say there is some evidence tending to establish plaintiff's right to recover damages, and some evidence produced by the defendant to the contrary.
Judgment reversed and cause remanded.
CUSHING and ROSS, JJ., concur.